Title: John Adams to Abigail Adams, 17 December 1798
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phyl. Dec. 17. 98
          
          With a great deal of snow upon the Ground it is now plentifully snowing. There must be an unusual Quantity upon the Earth. I suppose you have it very deep.
          our Men and Teams must have had a terrible Jobb to get the Lumber home: but I hope it is all compleated e’er this.
          To Day at two Dr Ewing & Mr snowden are to dine with me and tomorrow at four about 30 senators and Reps.— I have not had as yet any Tuesdays or Saturdays Parties: and I believe I will not have any. There is too much familiarity at them: they Sit too late.
          The last Letter from you was dated the 9th.  I admire your taste for Weddings. I hope you will marry Louisa & Betcy Howard and all the single ones, who are ripe.— I am sorry for Louisa at Berlin: But I have Grand Children more than enough. I dont want any more. Yet

I should like that John should have a son & a Daughter. But I cannot bear the trouble of Children at my Age.
          In short I have enough of Children as well as Grand Children. My Daughter and one son, will bring down my Grey Hairs with sorrow to the Grave, if I dont arrouse all my Phylosophy. The Daughter too without a fault. Unfortunate Daughter! Unhappy Child!
          I begin to doubt whether I was in the Way of my Duty in ever engaging in public Life. With my Family of Children ought I not to have staid at home, minded their Education and sought their Advancement in Life! It is too late for this Casuistry now. The Die is cast and I am not far from the End of my Life. I have done all for my Children that I could: and meant all for the best. What have I not suffered? What have I ever enjoyed? All my Enjoyments have been upon my farm. Oh that my Children and Grand Children were all Farmers!
          I am anxious and impatient to hear of the Arrival of Thomas.
          Is Master Cleverly dead? And Mr Burrell? How is Mr Cranch and Boylston Adams?
          
            J. A.
          
        